DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-18 in the reply filed on 10/07/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al (Wipo 2014105759 A1) as cited in the IDS filed 08/19/2021.
Regarding claim 1, Tal teaches a tubing assembly comprising: a catheter having a proximal end and a distal end and extending in a longitudinal direction, wherein the proximal end and the distal end define a lumen therebetween, and wherein the catheter is configured for placement within a digestive tract of a patient ([0020]-[0021] teaches electrodes being positioned distally on the tube; [0032]; [0039]; 
Regarding claim 2, Tal teaches claim 1, wherein the stimulation electrode assembly comprises an anode and a cathode ([0085] teaches a plurality of bi-polar electrode pairs disposed on the tube; [0087] teaches that the plurality of terminals comprising two electrodes, one being positive and one being negative; [0087] teaches that the plurality of terminals comprising two electrodes, one being 
Regarding claim 3, Tal teaches claim 1, wherein the stimulation electrode assembly comprises a first electrode disposed on an outer wall of the catheter and a second electrode configured for placement on a surface of skin ([0078] teaches having an external electrodes on the neck of a patient; [0112] teaches an external electrode positioned on the skin of a patient; claim 41; Fig 1B element 23; Fig 10 element 650).
Regarding claim 4, Tal teaches claim 1, further comprising a recording electrode assembly ([0032] teaches that the electrodes can be used for monitoring and sensing; [0098]; [0110]).
Regarding claim 8, Tal teaches claim 4, wherein the recording electrode assembly is configured to monitor for electrical activity elicited by the tissue in response to the stimulation waveform and communicate the electrical activity elicited by the tissue to a processor in real-time ([0026] teaches sensing a change in impedance between electrodes to control the signal sequence; [0032] teaches the device using electrodes for monitoring and controlling sets of electrodes or individual electrodes in response to sensed impedance signals; [0035]; [0038] teaches monitoring a patients lower GI tract and stopping transmitting signals based on monitoring the GI tract; [0064]; [0098]-[0099] teaches the system detecting local conditions to control stimulation). 
Regarding claim 9, Tal teaches claim 1, wherein the stimulation electrode assembly is configured for a wired connection or a wireless connection to the processor ([0008] teaches the system comprising 
Regarding claim 10, Tal teaches claim 9, wherein the wired connection comprises a wire or a printed conduit (Figs 3B-D and 4B-D illustrate electrodes 62, 63, 64, and 65 being connected by a wire for receiving and transmitting signals; Figs 5A-C teaches electrodes 122, 124, 126, and other electrode pairs being connected by a wire for receiving and transmitting signals).

Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutaria et al (Wipo 2016187456 A1).
Sutaria teaches a catheter guidance system comprising: (a) a processor ([0197]-[0198] teaches a monitor comprises a computer, and that a computer comprises a processor; [0300]-[0301]teaches the feeding tube monitoring system comprising the tube being connected to a monitor; [0303] teaches the sensor and source electrodes are connected a monitor; [0310]; Fig 24 and Fig 25 teaches the electrodes being connected to a monitor) ; (b) a power source ([0209] teaches the monitor being plugged to a wall power source and/or having batteries; [0213] teaches that power is supplied to electrical connector 106); (c) a stimulator ([0157] teaches injecting a current into the patient; [0287]-[0288] teaches injecting a current between a common electrode and a source electrode; [0289]; [0299]; [0393]); and (d) a tubing assembly comprising: a catheter having a proximal end and a distal end and extending in a longitudinal direction, wherein the proximal end and the distal end define a lumen therebetween ([0166] teaches an exemplary embodiment comprising a feeding tube assembly; [0287] teaches that the feeding tube having electrodes disposed at a distal end of the tube. Naturally a feeding tube comprises a lumen extending the length of the lube, and if there are electrodes disposed at a distal end then the tube comprises a proximal end; [0300]; [0310]; Fig 11 teaches feeding tube 102 comprising a proximal end 
Regarding claim 12, Sutaria teaches claim 11, further comprising a display device, wherein the display device is coupled to the processor and displays a graph of the electrical activity elicited by the tissue and communicated to the processor by the recording electrode assembly ([0105] teaches the monitor can display sensed bio-signals; [0121]; [0158] teaches the monitor displaying sensed signals; [0181]; [0204]-[0205]; Fig 5 teaches the monitor displaying graphs from the sensors of the feeding tube; Fig 57-61 teach graphs from the recorded conductivity).
Regarding claim 13, Sutaria teaches claim 11, further comprising a memory device storing instructions which, when executed by the processor, cause the processor to (i) interpret the electrical activity elicited by the tissue and communicated by the recording electrode assembly ([0105] teaches electrode sensors recording heart patterns and interpret respiratory patterns and feeding tube location; [0158] teaches measuring and analyzing impedance measurements recorded by electrodes; [0167]; [0236]; [0260]; [0307] teaches the monitor analyzing the location channel from each of the impedance sensors; [0318] teaches a controller being used to record and interpret GRV indicators; [0335]; Fig. 17 teaches recording and analyzing impedance measurements; [0352]-[0353] teaches measuring resistance and analyzing the measurements using he controller; Fig 25 teaches the processor monitoring and analyzing conductivity measurements) (ii) cause the catheter guidance system to alert the user as to correct placement of the catheter in the digestive tract of the patient or alert the user as to incorrect placement of the catheter in the respiratory tract of the patient based on the interpretation of the electrical activity elicited by the tissue ([0119] teaches reporting to a user whether a tube is properly inserted and placed in the [0307] teaches the guidance system presenting a report to the user regarding the tube insertion progress and placement; [0309] teaches using the sensors for determining feeding tube placement; [0310] teaches alerting the user when a tube is improperly inserted into the lower respiratory tract).
Regarding claim 14, Sutaria teaches claim 11, wherein the stimulation electrode assembly comprises an anode and a cathode ([0287]-[0288] teaches an electrode assembly comprising two, three, or 4 electrodes for performing bipolar, tripolar, and teirapolar conductivity measurements; [0289] teaches 2 source electrodes 2201 and 2202; [0299]; Figs 22A-E; wherein the anode and the cathode are disposed on an outer wall of the distal end of the catheter ([0185] teaches sensors/electrodes adhered or tooled into the outer wall of the tube; Fig 11; Fig 13; Figs 22A-E teaches the electrodes disposed on the outer wall of the tube; claim 16 and 32).
Regarding claim 15, Sutaria teaches claim 11, wherein the stimulation electrode assembly comprises a first electrode disposed on an outer wall of the catheter and a second electrode configured for placement on a surface of skin ([0157] teaches the stimulation assembly comprising an electrode on the outer wall of the feeding tube and an electrode on the skin of the patient; Fig. 1A-B; Fig 9 teaches an embodiment where the feeding tube has electrodes 910 disposed on the outer wall of the tube and electrodes position on the users skin 120 for stimulation tissue).
Regarding claim 16, Sutaria teaches claim 11, wherein the recording electrode assembly comprises an active recording electrode, an inactive recording electrode, and a reference electrode ([0287]-[0288] teaches an electrode assembly comprising up to three, or 4 electrodes for performing tripolar, and teirapolar conductivity measurement configurations; [0289]; [0299] teaches the GRV sensor composed of three electrodes; Figs 22A-E. The present application does not describe the function or structure of an active, reference, or inactive electrode beyond being an electrode, which is an conductive material for receiving electric signals, therefore by teaching the recording assembly comprising at least 3 electrodes, an inactive, active and reference electrode is sufficiently taught).
Regarding claim 17, Sutaria teaches claim 16, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are disposed on an outer wall of the distal end of the catheter ([0185] teaches sensors/electrodes adhered or tooled into the outer wall of the tube; Fig 11; Fig 13; Figs 22A-E teaches the electrodes disposed on the outer wall of the tube).
Regarding claim 18, Sutaria teaches claim 16, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are configured for placement on a surface of skin ([0157]; Fig 9 teaches electrodes 118, 120, 902, and 904 placed on the abdomen of a patient for measuring and recording impedance; Fig 22A-E teaches electrodes for measuring impedance/conductivity disposed on the outer wall of a tube, since electrodes are simply conductive pieces of material used for receiving electrical signals and the electrodes are disposed on the outer wall .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tal et al (Wipo 2014105759 A1).
Regarding claim 5, Tal teaches claim 4, wherein the recording electrode assembly comprises an active recording electrode, an inactive recording electrode, and a reference electrode ([0032] teaches the plurality of electrode used for stimulation can additionally or alternatively be used for measuring and sensing; [0037] teaches having an electrode pair wherein a first electrode is connected to a generator, and a second electrode is attached to a grounding site, and a third electrode is distal to the second electrode; [0071] teaches a terminal comprising 3 electrodes, wherein one electrode is positively connected, one is negatively connected and a third electrode is disconnected. And as mentioned taught in [0036] the electrodes can be used for both stimulation and recording, therefore there would be one active, one reference and one inactive electrode; [0098] teaches the stimulation electrodes may be used 
However, it would have been an obvious variation or design choice to one of ordinary skill in the art, before the effective filling date, to have utilized 3 of the plurality of electrodes, to form a recording electrode assembly comprising an inactive, active, and reference electrode for measuring and recording impedance across the tissue and the electrodes, in order to track the position of the feeding tube an monitor the patients reaction to stimulation, as is known in the art.
Regarding claim 6, Tal teaches claim 5, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are disposed on an outer wall of the distal end of the catheter ([0007] teaches electrodes being mounted or mountable on the tube; [0014] teaches the electrodes are in direct contact with the tissue therefore they would naturally be disposed on the outer wall of the tube; [0018]; [0020]; [0035]; [0063]; [0077] teaches the stimulators i.e. electrodes, which can be used for sensing as well, being disposed on the outer wall of the tube; [0110] teaches the measuring unit mountable on the tube; [0112] teaches the electrodes 620 being configured to contact the stomach so they naturally must be located on the outer wall of the tube they are disposed on; Figs 7A-B; Fig 10).
Regarding claim 7, Tal teaches claim 5, wherein the active recording electrode, the inactive recording electrode, and the reference electrode are configured for placement on a surface of skin ([0110] teaches a measuring unit that is mountable on or in tube, therefore the electrodes disposed on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792